Citation Nr: 0718228	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  04-14 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, chronic, with degenerative changes at L5-S1, 
currently rated as 40 percent disabling from June 1, 2005, to 
include the issue of an entitlement to initial rating in 
excess of 20 percent for the period from March 31, 2003, to 
February 6, 2005.

2.  Entitlement to an increased rating for degenerative joint 
disease, right knee with limitation of motion, currently 
rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for degenerative 
joint disease, left knee, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from July 1974 to November 
1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, CA.  

The record reflects that, in December 2002, the veteran filed 
an informal claim for increased ratings for his service-
connected arthritis of the knees.  In the September 2003 
rating decision, the RO denied claims for ratings in excess 
of 10 percent for degenerative joint disease in each knees.  
The 10 percent rating for each knee had been assigned under 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006) based on 
limitation of motion.  These claims were appealed, and are 
the subject of the Board's decision herein.

However, it appears that the veteran has not raised the issue 
of entitlement to an increased rating as to a separate 20 
percent evaluation that had been assigned in 1990 for status 
post left knee arthrotomy with narrowing patella femoral and 
medial compartments.  This 20 percent rating was granted 
under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2006).  Thus, that disability rating was not addressed in 
the September 2003 rating decision, and is not presently on 
appeal.

The issue of evaluation of lumbosacral strain, chronic, with 
degenerative changes at L5-S1 is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Degenerative arthritis of the right knee is manifested by 
limitation of flexion to 80 degrees, which includes 
consideration of limitation of motion resulting from pain, 
fatigability, and other symptoms.

2.  Degenerative arthritis of the left knee is manifested by 
limitation of flexion to 70 degrees, which includes 
consideration of limitation of motion resulting from pain, 
fatigability, and other symptoms.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the right knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5260 (2006).

2.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the left knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5260 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant' s representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of an increased rating for degenerative joint 
disease of the knees.  The appellant was provided adequate 
notice as to the evidence needed to substantiate his claim.  
In a VCAA letter of June 2003 the appellant was informed of 
the evidence necessary to establish entitlement, what 
evidence was to be provided by the appellant, what evidence 
the VA would attempt to obtain on his behalf, and what 
evidence was to be provided by him.  In addition, the 
appellant was informed of the specific law applicable to the 
claim.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Therefore, the Board finds that the VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The VCAA notice predated 
the rating decision.  

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the 
letters dated in June 2003 specifically described the 
evidence needed to establish entitlement and requested that 
the appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letters as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regard to the requirement of notice with respect to the 
effective date of the award as required by Dingess, supra, 
the veteran was provided such notice in March 2006.  Although 
the claims were not subsequently readjudicated, the Board 
finds that appellant's claim is being denied, thus, the 
timeliness error will not result in any prejudice to the 
appellant.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal service medical records and VA 
outpatient records have been obtained.  The veteran was 
afforded several VA examinations.  Therefore, the Board finds 
that the VA has satisfied its duties to notify and to assist 
the claimant in this case.  No further assistance to the 
veteran with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2006).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, more or 
less movement than normal, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45 (2006).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(2006).

Degenerative or traumatic arthritis (established by X-ray 
findings) will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
would be noncompensable under a limitation-of-motion code, a 
10 percent rating may be assigned for arthritis of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

A noncompensable evaluation is appropriate where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted 
where flexion of the leg is limited to 45 degrees and a 20 
percent rating is warranted where flexion is limited to 30 
degrees.  Where flexion is limited to 15 degrees, a 30 
percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

A noncompensable evaluation is warranted where extension of 
the leg is limited to 5 degrees; a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees; and a 20 percent rating is warranted for extension 
limited to 15 degrees.  A 30 percent rating is for assignment 
for flexion limited to 20 degrees. 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Under Diagnostic Code 5257, when there is recurrent 
subluxation or lateral instability which is severe, a 30 
percent evaluation is assignable; when moderate, a 20 percent 
evaluation is assignable; or when slight, a 10 percent 
evaluation is assignable.

In a VA General Counsel Precedent Opinion, VAOPGCPREC 9-2004 
(September 17, 2004), it was held that a claimant who had 
both limitation of flexion and limitation of extension of the 
same leg must be rated separately under diagnostic codes 5260 
and 5261 to adequately compensate for functional loss 
associated with injury to the leg.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's degenerative joint disease of the knees has 
been evaluated pursuant to the diagnostic code pertaining to 
traumatic arthritis, and 10 percent ratings have been 
assigned for each knee for painful motion based on 
periarticular findings and painful flexion.

At the July 2003 VA examination the veteran reported pain 
which was dull to sharp most of the time, particularly when 
walking, sitting or standing.  Right knee flexion was at 80 
degrees with pain and left was at 70 degrees.  The veteran 
also had right knee mild varus deformity, but the left knee 
was normal.  Palpation revealed tenderness to the medial 
aspect of both knees, but varus and valgus tests were 
negative.  Beyond that the veteran felt pain and 
radiculopathy.  Both knees hyperextended 0 degrees.

At the VA examination of February 2005 the veteran reported 
worsening pain on both knees more on left than on right.  He 
reported swelling, popping and giving away.  Pain level 
ranged from 5-10 out of 10 on the right knee and 8-9 on the 
left knee.  Pain was aggravated by prolonged sitting more 
than 5 minutes and walking more than half a block.  He 
reported being unable to walk, climb the stairs, kneel, 
squat, run or jump.  Range of motion was right knee flexion 
with pain at 120 degrees and the left at 110 degrees.  Beyond 
that, the veteran felt pain and radiculopathy.  
Hyperextension was 0 degrees bilaterally.  Palpation revealed 
tenderness to the medial aspect of both knees with mild 
bulging to the left knee.  Varus and valgus tests were 
negative.  The examiner indicated that there was loss in 
flexion to the right of 10 degrees and to the left of 15 
degrees after repetitive movements due to pain and to a 
lesser extent due to fatigue, weakness, and lack of 
endurance.  The veteran had an antalgic gait and limping and 
was currently walking with a cane.  Deep tendon reflexes were 
2+ bilaterally.  Romberg and Babinski were negative.  

A the VA examination of October 2006 the veteran reported 
increased pain more on left than on right.  He continued to 
experience swelling popping and giving away.  Current pain 
level on both knees was reported at 9 on a scale of 110 with 
increasing swelling to his left knee and pain level on a 
daily basis ranging between 5-10 out of 10 on the right knee 
and 8-9 on the left knee.  Pain was aggravated by prolonged 
sitting more than 5 minutes and walking more than half a 
block.  He reported being unable to climb up and down stairs, 
kneel, squat, run or jump.  Right knee flexion was at 120 
degrees with pain and left was at 110 degrees with pain and 
grimacing.  Beyond that, the veteran felt pain and 
radiculopathy.  Palpation revealed tenderness to the medial 
aspect of both knees with mild to moderate bulging to the 
left knee.  Varus and valgus tests were negative.  
Hyperextension was 0 degrees bilaterally.  There was no 
laxity to ACL, MCL, PCL and LCL bilaterally.  The examiner 
indicated that there was loss in flexion to the right of 10 
degrees and to the left of 20 degrees after repetitive 
movements due to pain and to a lesser extent due to fatigue, 
weakness, and lack of endurance.  He had an antalgic gait and 
was limping and used a cane to walk.  Cranial nerves II-XII 
were intact and deep tendon reflexes were 0-1+ bilaterally.  

In light of these records, the Board finds that the criteria 
for an increased rating for either knee disability are not 
met.  As noted, the most severe range of motion findings 
noted on examination were 80 degrees of flexion on the right 
and 70 degrees of flexion on the left.  These findings 
include consideration of additional limitation caused by pain 
and other symptoms.  Thus, the 10 percent rating already 
assigned contemplates the degree of limitation of motion 
present in either knee.  

In order to warrant an increased evaluation, the impairment 
must result in limitation of flexion to 30 degrees.  However, 
repeated physical examination has not shown limited flexion 
to 30 degrees.  Rather, the veteran retains functional use of 
flexion to at least 70 degrees bilaterally.  The Board also 
accepts that the veteran has pain on motion and that there is 
increased fatigue, weakness and lack of endurance with 
repetitive use.  However, neither the objective nor 
subjective evidence reflects that he is functionally limited 
to 30 degrees.

As noted above, separate evaluations may be assigned for 
instability or subluxation under Diagnostic Code 5257.  In 
this regard, the Board has considered the veteran's reports 
that his knees have given out in the past.  However, as noted 
in the Introduction, a separate 20 percent evaluation has 
already been assigned for the left knee under Diagnostic Code 
5257, and the matter of an increased rating for that 
disability is not presently before the Board.  

Furthermore, even if the present appeal was found to also 
encompass the issue of a higher rating under that code for 
the left knee disability, the record reflects that his knees 
have been consistently found to be stable on physical 
examination, and no subluxation has been noted.  Although the 
Board has considered the veteran's reports that his knees 
have given way in the past, the Board finds that the repeated 
and consistent clinical observations of skilled professionals 
to be the most probative evidence as to whether the knee 
disabilities are manifested by instability.  Consequently, 
the Board finds that a higher rating would not be warranted 
under Diagnostic Code 5257 for the left knee.  Similarly, the 
Board also finds that a separate rating would not be 
warranted for the right knee under Diagnostic Code 5257.

Furthermore, the Board also notes that there is no competent 
evidence of limitation of extension in either knee.  There is 
no evidence of pain on extension or the functional equivalent 
of extension limited to 10 degrees due to any other symptoms 
such as fatigability, weakness, or lack of endurance.  See 
DeLuca, 38 C.F.R. § 4.59, Diagnostic Code 5261.  Therefore, a 
separate evaluation for limitation of extension is not 
warranted.  

The Board has considered whether an increased rating may be 
available for the under consideration of functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca, supra.  However, 
the ranges of motion relied upon in assigning no more than a 
10 percent rating already contemplated consideration of 
additional limitation of motion due to pain, fatigue, 
weakness and lack of endurance by the examining physicians.  
Thus, the Board finds that an evaluation in excess of 10 
percent is not warranted for either knee under Deluca.

In summary, the Board finds that the degree of symptomatology 
experienced in the veteran's knees as a result of his 
degenerative joint disease is already contemplated by the 10 
percent evaluation presently assigned for each knee, and that 
the preponderance of the evidence is against granting higher 
disability ratings.  The benefit sought on appeal is 
accordingly denied.

ORDER

An evaluation in excess of 10 percent for degenerative joint 
disease of the right knee is denied.

An evaluation in excess of 10 percent for degenerative joint 
disease of the left knee is denied.


REMAND

The veteran is also seeking an increased rating for his 
service-connected lumbosacral strain, with degenerative 
changes at L5-S1, which has been evaluated as 20 percent 
disability from March 31, 2003, to February 6, 2005, and as 
40 percent disabling, beginning on and after June 1, 2005.

During the period from February 7, 2005, to May 31, 2005, the 
veteran was awarded a temporary 100 percent rating for that 
disability based on surgical treatment necessitating 
convalescence.

The Board notes that at the VA examination of August 2005 the 
veteran reported radiating pain on his left side down to his 
gluteal area.  He reported his legs felt weak secondary to 
pain, especially the left leg.  At the October 2006 VA 
examination he reported radiating pain to his left groin 
area.  Deep tendon reflexes were 0-1+ above and below the 
waist.  Muscle strength was 4/5.  He had an antalgic gait and 
limping and currently used a cane to walk.  Cranial nerves 
II-IX were intact.  Deep tendon reflexes were 0-1+ 
bilaterally.  He was diagnosed with multi-level degenerative 
disc disease, LS spine, with radiculopathy, bilaterally, 
status post L3-S1 posterior lumbar decompressive laminectomy.

As discussed above, physical examination conducted for the 
purpose of determining the severity of his knee disabilities 
has resulted in several findings of radiculopathy in the 
lower extremities.

The Board finds that medical evidence currently of record is 
not sufficient to answer the question of the degree to which 
the veteran experiences neurological manifestations in his 
lower extremities due to his service-connected lumbosacral 
spine disability.  Consequently, the Board finds that a 
remand is necessary so that the veteran can undergo an 
additional VA examination.



Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate VA examination for the 
purpose of clarifying the severity of 
his lumbosacral spine disability.  The 
claims file must be made available to 
and reviewed by the examiner.  Following 
a review of the claims file, the medical 
history, clinical evaluation, and any 
tests that are deemed necessary, the 
examiner should respond to the following 
inquiries:

a.  Does the lumbosacral spine exhibit 
weakened movement, excess fatigability, 
incoordination, or pain on use 
attributable to the service-connected 
disability (if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to these symptoms)?

b.  Does pain significantly limit 
functional ability during flare-ups or 
when the lumbosacral spine is used 
repeatedly over a period of time (these 
determinations should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups)?

c.  Is there any favorable or 
unfavorable ankylosis of the spine?

d.  Please identify any neurological 
findings related to the service-
connected disability of the lumbosacral 
spine and fully describe the extent and 
severity of those symptoms.  
Specifically, the examiner is requested 
to identify the nerve(s) involved and 
indicate whether the degree of paralysis 
is complete or incomplete.  If 
incomplete, whether the degree is 
moderate, moderately severe, or severe.

e.  In addition, if possible, please 
state whether the lumbosacral spine 
disability has been productive of any 
incapacitating episodes, which are 
defined as periods of acute signs and 
symptoms that require bed rest 
prescribed by a physician or treatment 
by a physician, and if so, the frequency 
and duration of those episodes.

2.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal, 
considering both the old and new rating 
criteria.  If any benefit sought is not 
granted, the veteran should be furnished 
a supplemental statement of the case, 
and an opportunity to respond.  The case 
should then be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Michael Lane
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


